Title: From George Washington to John Singer Dexter, 24 September 1782
From: Washington, George
To: Dexter, John Singer


                  Sir
                     
                     Head Quarters Septr 24th 1782
                  
                  You will please to permit the British Commissioners (with their Suite) who are to meet Commissioners from me at Orange Town tomorrow, to pass to that place, the Gentlemen will land at Tapan or the Slote landing.
                  Boats are also to be permitted to pass to and from the Enemy, on the written Passports of Majr Genl Heath or Knox, during the sitting of the Commissioners—to whom Guards are to be furnished when applied for, by our Commissioners; the additional Company of Light Infantry is sent to enable you to perform this—and you will pay due attention to any other requisitions of those Gentlemen, which may tend to promote the public service without wating until reference can be made to me.
                  The Papers respecting an interview between Mr Van Waganen & his Father may be sent into New York by the first Flag.  I am Sir Your Most Obedt Servant
                  
                     Go: Washington
                  
                  
                     P.S.  Gentlemen having permission from the Executive of any State to go into the Enemy’s Lines, may be suffered to send an open Letter previously to N. York, in order to obtain liberty for the purpose.
                  
                  
                     G. W—
                  
               